The State of s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2015

                                     No. 04-14-00670-CR

                                    Simon Rene GARCIA,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10101
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER

         Appellant’s reply brief was due on August 6, 2015. See TEX. R. APP. P. 38.6(c). The day
before the brief was due, Appellant filed an unopposed first motion for an extension of time to
file the reply brief until August 17, 2015.
        Appellant’s motion is GRANTED. See id. R. 38.6(d). Appellant’s reply brief must be
filed in this court by August 17, 2015. See id. R. 38.3 (authorizing an “appellate court [to]
consider and decide the case before a reply brief is filed”).


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court